Fourth Court of Appeals
                                     San Antonio, Texas
                                            March 12, 2019

                                         No. 04-17-00223-CV

                                   Maria Lidia GONZALEZ, et al.,
                                             Appellants

                                                   v.

                              ESTATE OF IDELFONSO RAMIREZ,
                                          Appellee

                     From the 49th Judicial District Court, Zapata County, Texas
                                        Trial Court No. 6215
                             Honorable Jose A. Lopez, Judge Presiding


                                            ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice (not participating)
                  Irene Rios, Justice

           The plaintiffs-appellants’ and intervenors-appellants’ motion for rehearing is DENIED.


                                                        _________________________________
                                                        Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2019.



                                                        ___________________________________
                                                        KEITH E. HOTTLE,
                                                        Clerk of Court